             EPIC GAMES, INC v. RONALD SYKES

           US. District Court Eastern District ofNorth Carolina
                            5: I 9-cv-00476-FL




                       EXHIBIT A




Case 5:19-cv-00476-FL Document 5-1 Filed 10/30/19 Page 1 of 2
October 30,2019

Dear Customer:

The following is the proof-of-delivery for tracking number 776828125851 .


 Delivery Information:
Status:                     Delivered                    Delivered to:           FedEx Location
Signed for by:              R. SYKES                     Delivery location:      1812 HOLLOWAY ST
                                                                                 DURHAM , NC 27713
Service type:               FedEx Priority Overnight     Delivery date:          Oct 29, 201918:35
Special Handling:           Deliver Weekday

                            Residential Delivery

                            Adult Signature Required




Shipping Information:
Tracking number:            776828125851                 Ship date:              Oct 28, 2019
                                                         Weight:                 0.5 lbs/0.2 kg



Recipient:                                               Shipper:
Ronald Sykes                                             Christopher M. Thomas
6 Serenity Ct                                            301 Fayetteville St
DURHAM , NC 27704 US                                     Ste 1400
                                                         RALEIGH , NC 27601 US
Reference                                                29945-00006


Thank you for choosing FedEx.




             Case 5:19-cv-00476-FL Document 5-1 Filed 10/30/19 Page 2 of 2
